Citation Nr: 0624543	
Decision Date: 08/11/06    Archive Date: 08/18/06

DOCKET NO.  97-17 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Newark, New Jersey


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151, for residuals of a cut on the face and 
use of experimental drugs, claimed to have resulted from 
hospitalization and treatment provided at a VA medical 
facility in 1985 and 1986.



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The veteran had active service from May 1980 to July 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of April 1996, by 
the above Department of Veterans Affairs (VA) Regional Office 
(RO) which denied the veteran's claim of entitlement to 
compensation benefits under 38 U.S.C.A. § 1151 for residuals 
of a cut on the face and of the use of experimental drugs, 
claimed to have resulted from hospitalization and medical 
treatment provided in a VA medical facility in 1985 and 1986.  
A rating action in December 1996 confirmed the previous 
denial of the veteran's claim, and he perfected a timely 
appeal.  

The veteran testified before a Hearing Officer at the RO in 
May 1997.  A transcript is of record.  Private treatment 
records were received in June 1997.  A supplemental statement 
of the case (SSOC) was issued in September 1997.  

In February 2000, the Board remanded the case to the RO for 
further evidentiary development.  Following the requested 
development, to include conducting a VA compensation 
examination and obtaining a medical opinion, another SSOC was 
issued in April 2006.  

The Board notes that, effective October 1, 1997, 38 U.S.C.A. 
§ 1151 was amended such that negligence by VA would generally 
have to be shown for a claimant to obtain compensation under 
the statute.  The amendment applies to claims filed prior to 
the effective date.  Pub. L. No. 104-204, § 422(a)-(c) 
(1996); VAOPGCPREC 40-97.  As the appellant's claim under 
section 1151 was filed in 1994, prior to the effective date 
of the amendment, the former statute must be applied.  



FINDING OF FACT

The evidence of record preponderates against a finding that 
hospitalization and treatment at the VA facility in 
Wilmington, Delaware, in October 1985 and July 1986 resulted 
in any additional keloids or aggravated a pre-existing skin 
condition.  


CONCLUSION OF LAW

The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for residuals of a cut on 
the face and use of experimental drugs, claimed to have 
resulted from hospitalization and treatment provided at a VA 
medical facility in 1985 and 1986, have not been met.  38 
U.S.C.A. § 1151 (effective prior to October 1, 1997); 38 
U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.159, 3.358 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b) (1).  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.  

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In this 
case, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in February 2006 was 
not given prior to the first RO adjudication of that claim, 
the notice as provided by the RO prior to the transfer and 
recertification of the veteran's case to the Board and notice 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  That letter informed the veteran of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  The 
veteran was also asked to submit evidence and/or information 
in his possession to the RO.  Accordingly, the requirements 
the Court set out in Pelegrini have been satisfied, even 
though the initial adjudication in this matter pre-dated the 
enactment of the VCAA.  

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the appellant 
in proceeding with the present decision.  The claim on appeal 
is being denied, thereby rendering moot any concerns as to a 
rating or effective date for the benefit sought on appeal.  

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
The case has already been remanded, and the veteran has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.  See Conway v. Principi, 353 F.3d 
1369, 1374 (2004), holding that the Court of Appeals for 
Veterans Claims must "take due account of the rule of 
prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).  

II.  Factual background

The veteran filed his claim for compensation benefits for 
residuals of a cut on his face under the provisions of 38 
U.S.C.A. § 1151 (on a VA Form 21-526) in March 1994.  His 
claim stems from hospitalization and treatment at the VA 
Medical Center (VAMC) in Wilmington, Delaware, in October 
1985 and July 1986.  Submitted in support of the claim were 
VA progress notes, dated from September 1993 through February 
1994, reflecting treatment for several disabilities, 
including a rash diagnosed as tinea cruris.  Received in June 
1994 were VA outpatient treatment reports, dated from 
September 1993 to May 1994, reflecting ongoing clinical 
evaluation and treatment for several disabilities, including 
a groin rash diagnosed as tinea cruris and erythema.  Similar 
findings were reflected in VA treatment reports received in 
November 1994 and July 1995.  

In a statement in support of claim (VA Form 21-4138), dated 
in December 1995, the veteran indicated that he incurred a 
laceration at the VAMC in Wilmington in October 1985 and 
again in July 1986; the veteran maintains that his condition 
was made worse by experimental drugs administered at the 
hospital.  He said the hospital employed college students 
from the University of Pennsylvania.  The veteran states 
that, as a result of the skin condition of his face and neck, 
he is unable to maintain employment.  

On the occasion of a VA examination in July 1996, it was 
noted that the veteran had had keloids on his chin excised in 
1985, but they had subsequently returned.  The veteran 
complained of pain, burning, and drainage on the right chin.  
Objective findings revealed large plaques on the chin, 
bilaterally.  On the right chin, there was a plaque measuring 
8 x 8 cm, and smaller plaques; there was a plaque measuring
5 x 4 cm on the left chin.  Keloid formation was noted.  The 
plaques were described as mildly inflamed.  No limitation of 
function of the chin was noted.  

At his personal hearing in May 1997, the veteran indicated 
that he first sought treatment at the Wilmington VAMC for an 
infected and inflamed bump on his face in 1985.  He stated 
that, at that time, he was told surgery was needed to remove 
one of the facial scars.  He testified that he developed a 
problem with folliculitis as a result of the requirement that 
he shave his face on a daily basis during service.  He stated 
that, after service, he was treated with penicillin 
prescribed by Dr. Dacovera, and he self-treated with over-
the-counter medications.  He further stated that, when the 
over-the-counter medications failed to provide lasting 
relief, he sought treatment at the Wilmington VAMC, where he 
was treated by a Dr. K, assisted by students.  

The veteran further testified that he was operated on in 
October 1985, at which time a skin graft was made to clear up 
the left side of his cheek; he stated that a second operation 
was performed in July 1986 on the right side of his face, 
when he was cut from the left part of the ear to the middle 
of his face.  The veteran related that he subsequently 
learned that the procedures were performed by students from 
the University of Pennsylvania.  He asserted that there was a 
lot of disfigurement.  The veteran indicated that he was 
referred to the University of the Pennsylvania for radiation 
treatment, and that he was also treated with a number of 
experimental drugs, which caused a worsening of the 
condition.  

Received in June 1997 were treatment reports from Dr. J.F.S., 
dated from April 1992 to January 1995, reflecting treatment 
for a skin condition, including keloid formation of the right 
jaw.  During a clinical visit in April 1992, the veteran 
stated that he had scars on his face as a result of a keloid, 
which was surgically removed in 1986; he noted that it 
sometimes gets infected.  He also reported venereal warts.  
Examination revealed large keloid in the right beard area, as 
well as multiple small venereal warts.  

Received in August 2002 were VA progress notes, dated from 
September 1998 to October 2000, which show that the veteran 
continued to receive clinical attention and treatment for 
several disabilities.  He was seen in September 1998 for 
evaluation of the thyroid.  It was noted that a scan showed a 
cold cystic area in the left lobe.  It was also noted that he 
had developed infection in a keloid for which he was being 
treated with antibiotics.  In November 1998, it was noted 
that the keloids had significantly improved; examination 
showed pockets of superficial infection, much less than on 
initial presentation.  The veteran complained of inguinal 
drainage and irritation.  He had been followed by 
dermatology, without improvement.  

At a VA compensation examination in September 2002, he 
indicated that his skin condition started in 1980 when he 
noted a nodular lesion on the right mandibular area.  He said 
he underwent surgical excision of the lesion in October 1985, 
and that two lesions were removed from the left mandibular 
area in 1986.  The veteran indicated that he had since 
developed lesions on the neck and upper back; he had also had 
staph infections, which had been treated with oral 
antibiotics.  The examiner noted that the veteran had 
keloids.  He stated that surgical treatment of keloids can 
lead to further keloids, which he suspected was what had 
happened on the veteran's right jaw.  The examiner stated 
that, although he had no proof, he suspected that the veteran 
had a tendency towards folliculitis and acne, and a tendency 
to develop keloidal scars where he gets the folliculitis and 
acne lesions.  The examiner also noted that keloids are very 
difficult to treat.  He further stated that surgery can 
remove keloids, but the trauma caused by surgery leads to 
more keloids in many cases.  It was further noted that steps 
can be taken in an attempt to prevent keloid formation 
without surgery, but they are not always successful.  

Received in August 2003 were VA progress notes, dated from 
November 1993 through July 2003, reflecting treatment for 
several disabilities.  In February 1999, the veteran was seen 
at an ENT clinic for follow up evaluation of a keloid on the 
face and neck; it was noted that the keloid had improved 
since the last visit.  It was also noted that the veteran had 
had a thyroid cyst, aspirated.  The veteran complained of 
diffuse enlargement of gland, and sensed fullness in the 
area.  He had a history of radiation (low dose) to the right 
face secondary to keloid.  Examination revealed diffusely 
enlarged thyroid gland, soft.  The keloid was not infected; 
it appeared to be resolving.  The examiner noted that there 
was a risk of additional keloid formation at the site of 
potential thyroid scar.  

Received in October 2003 were VA treatment reports dated from 
October 1985 to August 1986, indicating that the veteran was 
seen in October 1985, with complaints of a problem with 
keloids that began sometime in 1981; he noted that the 
keloids developed secondary to shaving.  The veteran 
indicated that the keloids got progressively worse with 
continued shaving.  He reported some improvement with 
Tetracycline.  The diagnosis was keloids.  Later in October 
1985, the veteran underwent excision of the keloids.  During 
a follow up evaluation in December 1985, the examiner stated 
that they had elected not to irradiate the veteran; it was 
noted that although the scar has thickened, there was no 
evidence of reformation of the keloid.  In June 1986, it was 
noted that the veteran still had a keloid in the right 
mandible area.

He was admitted to the VAMC on July 14, 1986, at which time 
it was noted that he had a normal physical examination with 
the exception of extensive keloid of the beard area of the 
face; there was evidence of a previous geometric excision 
that had healed, with a hypertrophic scar.  The veteran 
underwent excision of the keloid in a geometric fashion.  He 
was discharged on July 18, 1986, with good healing of his 
wound and very little swelling of the area; he required no 
medications.  An August 1986 VA progress note indicated that 
the veteran had no complaints; he was pleased with results, 
and was placing cocoa butter on the scar.  The assessment 
indicated he was doing well.  

The veteran was hospitalized at the VAMC from July 12, 1995, 
through July 18, 1995, for removal of lesions from his face 
and neck.  On July 13, 1995, he underwent frozen section 
biopsies of bilateral mole lesions and a lower lip lesion, as 
well as a right infra-auricular lesion; bilateral cheek 
advancement flaps, cervical fascial; brow elevation; and 
bilateral blepharoplasty.  

At a VA examination in August 2004, the veteran reported that 
his sister also had keloids.  Examination revealed multiple 
large keloids on the face, neck, upper aspect midchest, 
shoulders and inner thighs.  The neck had large bilateral 
interconnected keloid, with one smaller keloid on the right 
arm.  The upper thighs had 10 smaller keloids.  No exudate 
was noted.  The examiner noted that approximately 5% of the 
body was affected, including about 20% or more of exposed 
skin of the face and neck.  The assessment was severe 
keloids.  The examiner stated that severe keloids were most 
likely due to trauma and complicated by probable wound 
infection; he noted that keloids are a known and 
unpredictable complication of wounds, either traumatic or 
surgical, and are often both disfiguring and refractory to 
treatment.  

In July 2005, the claims folder was referred to the VA 
dermatologist who had conducted the August 2004 examination, 
for an opinion.  The examiner indicated that he reviewed 
records of keloid removal in 1985 and 1986.  He noted that 
the records reflect that surgery was successful, and keloids 
were reduced in size at that time.  The examiner reiterated 
what he had stated when he saw the veteran in August 2004, 
i.e., that keloid scars are completely unpredictable, and 
they can grow without any external stimulation in the site of 
a prior keloid.  The physician noted that there were keloids 
prior to the surgery in 1985.  He explained that keloids can 
certainly be made worse by surgery, and that the veteran is 
aware of that, but that the medical chart indicates the 
veteran's keloids were improved, as previously noted.  
Consequently, the physician opined that any subsequent 
worsening was due to other stimulating factors, and not due 
to the procedures done in the mid 1980's at the VA facility.  

III.  Legal Analysis

The statutory criteria applicable to this case appear at 38 
U.S.C.A. § 1151 (West 2002), as amended, which previously 
provided that, if a veteran suffers an injury or an 
aggravation of an injury as a result of VA hospitalization or 
medical or surgical treatment, not the result of the 
veteran's own willful misconduct, and the injury or 
aggravation results in additional disability or death, then 
compensation, including disability, death, or dependency and 
indemnity compensation, shall be awarded in the same manner 
as if the additional disability or death were service 
connected.  See 38 C.F.R. § 3.358(a), 38 C.F.R. § 3.800(a) 
(2005).  

As will be discussed below, the above statutory and 
regulatory provisions apply in the adjudication of claims for 
benefits under section 1151 which were filed on or before 
October 1, 1997.  Amendments to the pertinent regulations 
were issued in 2004, and are now codified at 38 C.F.R. 
§§ 3.358, 3.800, etc.  See 69 Fed. Reg. 46,426, 46,433-435 
(Aug. 3, 2004).  

The pertinent regulations provide that, in determining 
whether additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury upon 
which the claim for compensation is based will be compared 
with the physical condition subsequent thereto.  With regard 
to medical or surgical treatment, the veteran's physical 
condition prior to the disease or injury is the condition 
that the medical or surgical treatment was intended to 
alleviate.  Compensation is not payable if the additional 
disability or death results from the continuance or natural 
progress of the disease or injury for which the training, 
treatment, or hospitalization was authorized.  38 C.F.R. 
§ 3.358(b) (1), (2).  

In addition, the regulations specify that the additional 
disability or death must actually result from VA 
hospitalization or medical or surgical treatment, and not 
merely be coincidental therewith.  In the absence of evidence 
satisfying this causation requirement, the mere fact that 
aggravation occurred will not suffice to make the additional 
disability or death compensable.  38 C.F.R. § 3.358(c) (1), 
(2).

The regulations further provide that compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are 
those that are certain to result from, or were intended to 
result from, the medical or surgical treatment provided.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined, at the time 
consent was given, whether that treatment would in fact be 
administered.  38 C.F.R. § 3.358(c)(3).  

Finally, if the evidence establishes that the proximate cause 
of the injury suffered was the veteran's willful misconduct 
or failure to follow instructions, the additional disability 
or death will not be compensable, except in the case of a 
veteran who is incompetent.  38 C.F.R. § 3.358(c) (4).  

So as to avoid any misunderstanding as to the governing law, 
the Board notes that earlier interpretations of the statute, 
embodied in regulations, required evidence of negligence or 
other fault on the part of VA, or the occurrence of an 
accident or an otherwise unforeseen event, to establish 
entitlement to benefits under 38 U.S.C.A. § 1151.  See 38 
C.F.R. § 3.358(c) (3) (1994).  Those provisions were 
invalidated by the Court of Appeals for Veterans Claims in 
the case of Gardner v. Derwinski, 1 Vet. App. 584 (1991).  
That decision was affirmed by both the U.S. Court of Appeals 
for the Federal Circuit, in Gardner v. Brown, 5 F.3d 1456 
(Fed. Cir. 1993), and the U.S. Supreme Court, in Brown v. 
Gardner, 513 U.S. 115 (1994).  

In March 1995, the Secretary of Veterans Affairs published an 
interim rule amending 38 C.F.R. § 3.358 to conform to the 
Supreme Court decision.  The amendment was made effective 
November 25, 1991, the date the initial Gardner decision was 
issued by the Court of Appeals for Veterans Claims.  60 Fed. 
Reg. 14,222 (Mar. 16, 1995).  The interim rule was later 
adopted as a final rule, 61 Fed. Reg. 25,787 (May 23, 1996), 
and codified at 38 C.F.R. § 3.358(c).  

Subsequently, Congress took action to overrule the Supreme 
Court decision, by amending 38 U.S.C.A. § 1151, effective for 
claims filed on or after October 1, 1997, to preclude 
compensation in the absence of negligence or other fault on 
the part of VA, or an event not reasonably foreseeable. Pub. 
L. No. 104-204, § 422(a), 110 Stat. 2874, 2926-27 (1996), 
codified at 38 U.S.C.A. § 1151 (West 2002); see also 
VAOPGCPREC 40-97 (Dec. 31, 1997).  

The Secretary of Veterans Affairs issued regulatory 
amendments to effectuate section 422(a) of Public Law No. 
104-204. 63 Fed. Reg. 45,004 (Aug. 24, 1998).  However, those 
amendments were subsequently rescinded, as part of a 
litigative settlement, and the previous language was 
restored.  63 Fed. Reg. 1,131 (Jan. 8, 1999).  Then, as 
mentioned above, recent final amendments to 38 C.F.R. 
§§ 3.358 and 3.800 were issued, at 69 Fed. Reg. 46,426 et 
seq. (Aug. 3, 2004).  At present, therefore, claims for 
benefits under section 1151 that were filed before October 1, 
1997, must be adjudicated under the earlier version of the 
statute, and by the regulations currently published in the 
Code of Federal Regulations which implement that earlier 
statutory language.  The Board observes that, in the April 
2006 SSOC, the veteran was provided with the new regulation, 
and therefore there is no prejudice in its being applied 
herein.  See Bernard v. Brown, supra.  

The appellant herein filed his current claim seeking 
compensation benefits under 38 U.S.C.A. § 1151 for residuals 
of a cut on the face and use of experimental drugs in March 
1994, long before the legislative amendment of October 1, 
1997.  Therefore, under the statute and the opinion of the 
General Counsel cited above, this claim must be adjudicated 
in accord with the earlier version of 38 U.S.C.A. § 1151 and 
the May 23, 1996, final regulation, as most recently amended 
in 2004.  Thus, neither evidence of an unforeseen event nor 
evidence of VA negligence would be required in order for this 
claim to be granted.  

Generally, whenever there is a change in law during the 
course of a claim and appeal, the Board considers both the 
former and the current criteria because, should a liberalized 
analysis be warranted under the revised provisions, that 
award may not be made effective before the effective date of 
the change.  VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-
2000 (April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 
C.F.R. § 3.114 (2005).  

In this matter, the veteran clearly is placed at an advantage 
by having his claim decided under the previous provisions of 
the section 1151 statute, because that law, as interpreted in 
the Gardner litigation, did not require a showing of VA 
negligence or fault in order for the claimant to prevail.  

It is also the responsibility of the Board to determine the 
probative weight to be ascribed as among multiple medical 
opinions in a case, and to state reasons or bases for 
favoring one opinion over another.  See Winsett v. West, 11 
Vet. App. 420, 424-25 (1998).  The probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion," Bloom v. West, 12 Vet. App. 185, 187 
(1999), and a medical opinion is inadequate when it is 
unsupported by clinical evidence, Black v. Brown, 5 Vet. App. 
177, 180 (1995).  

In addition, the appellant does not meet the burden of 
presenting evidence as to medical cause and effect, or a 
diagnosis, merely by presenting his own testimony because, as 
a layperson, neither he nor they are competent to offer 
medical opinions.  The Court has made this clear in numerous 
cases.  See, e.g., Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  In other words, without our doubting for a 
moment the sincerity of the veteran's accounts of his medical 
problems, we must be mindful that only medical professionals 
may make valid medical assessments of his condition, his 
current disability, and the etiology thereof.  

In this regard, the veteran maintains that he has suffered 
from a worsening skin condition, with keloids on his face and 
other parts of his body, as a result of the surgical removal 
of keloids at a VA hospital in October 1985 and July 1986.  
As noted above, the medical evidence documents that the 
veteran had problems with keloids prior to his 
hospitalization in October 1985.  Specifically, a VA progress 
note dated October 16, 1985, indicates that he reported 
problems with keloids beginning in 1981, secondary to 
shaving.  At that time, examination of the skin revealed 
keloids at the left and right mandibular regions.  He 
subsequently underwent removal of keloids later in October 
1985.  When he was hospitalized in July 1986, it was noted 
that keloids had been excised in 1985, but had recurred with 
even greater keloids, and he again underwent excision.  
Accordingly, the record does establish the presence of 
keloids prior to his hospitalizations in October 1985 and 
July 1986.  The question on appeal, therefore, is whether the 
veteran's hospitalization and treatment provided for his 
keloids in October 1985 and July 1986 aggravated this pre-
existing disability, or caused some additional disability.  

Upon review of the medical evidence of record, it is the 
Board's conclusion that the veteran has not presented 
competent medical evidence to support his claim for benefits, 
pursuant to the provisions of 38 U.S.C.A. § 1151, that his 
skin condition was made worse by hospitalization and 
treatment at the Wilmington VAMC in October 1985 and July 
1986.  The Board acknowledges that, following the removal of 
the keloid in October 1985, it subsequently noted that the 
veteran experienced a recurrence of keloid, with an even 
greater keloid.  However, at the same time, the July 14, 
1986, hospital summary notes that there was evidence of a 
previous geometric excision that had healed with a 
hypertrophic scar.

With regard to medical opinion evidence, upon which the Board 
must rely, following a VA examination in September 2002, the 
examiner noted that keloids are very difficult to treat.  He 
also stated that surgery can remove keloids, but the trauma 
caused by surgery leads to more keloids in many cases.  It 
was further noted that steps can be taken in an attempt to 
prevent keloid formation without surgery, but they are not 
always successful.  Upon again reviewing the file, the VA 
examiner reiterated that keloid scars are completely 
unpredictable, and can grow without any external stimulation 
in the site of a prior keloid, and that there were keloids 
present before the 1985 surgery on which the veteran's claim 
is predicated.  Moreover, while acknowledging that keloids 
can be made worse by surgery, the physician observed that the 
veteran's medical chart showed that his keloids had been 
shown to be improved.  Overall, the examiner stated the 
opinion that any subsequent worsening was due to other 
stimulating factors, and not due to the procedures performed 
at the VAMC in the mid 1980's.

Therefore, the competent evidence indicates that, to whatever 
extent the veteran's keloid formation resulted from VA 
medical or surgical treatment, it was a "necessary 
consequence" of the removal of pre-existing keloid tissue, 
in that it was an anticipated result thereof.  In the 
alternative, to the extent that his keloid formation arose 
due to other stimulating factors, as described by the 
examiner,it did not "actually result from" the VA medical 
care.  Thus, compensation benefits under the provisions of 
38 U.S.C.A. § 1151 is not warranted for keloids developed 
following the surgical removal of a keloid.  Finally, with 
regard to the veteran's assertion that some kind of 
"experimental drugs" caused him additional disability, we 
note that the record is devoid of any competent evidence that 
experimental medications were administered to him, or that 
any such therapy resulted in disabling manifestations.

The Board has also considered the veteran's assertions that 
his keloids were caused by the surgical removal of keloids in 
October 1985 and July 1986.  However, as a layperson without 
the appropriate medical training and expertise, the veteran 
is not competent to render a probative opinion on a medical 
matter.  See Espiritu, Routen, supra.  

In light of the evidence discussed above, the Board finds 
that the probative, i.e., persuasive medical evidence of 
record is against the claim.  The claim on appeal must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim for compensation under 38 
U.S.C.A. § 1151, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55- 57 (1990); Ortiz v. Principi, 
274 F. 3d 1361 (Fed. Cir. 2001).  




ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a cut on the face and use of experimental drugs, 
claimed to have resulted from hospitalization and treatment 
provided at a VA medical facility in 1985 and 1986 is denied.  



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


